Citation Nr: 9920723	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
schizophrenia.  

2. Entitlement to a total disability evaluation based on 
individual unemployability  (IU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 30 percent for 
service-connected undifferentiated schizophrenia, effective 
from April 2, 1994.  The veteran has also perfected an appeal 
from a July 1996 rating decision that denied entitlement to 
IU benefits.  

In his notice of disagreement, received in April 1995, the 
veteran indicated that he felt the increased evaluation of 30 
percent should be effective January 13, 1972.  The Board 
recognizes this as a claim for an earlier effective date.  
The RO has not addressed this claim, and it is referred to 
the RO for further action as necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's undifferentiated schizophrenia is 
manifested by somewhat blunted affect, depression, and 
disturbances of thought content and mood that when combined 
produce considerable impairment of social and industrial 
adaptability with disturbance of affect and reduced 
reliability and productivity but without deficiencies in most 
areas or inability in establishing and maintaining effective 
relationships.  

3.  The veteran has a college education, work experience in 
the aerospace industry and current employment on a part-time 
basis since June 1997.  

4.  The veteran's service-connected disability is not of 
sufficient severity as to prevent him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for 
undifferentiated schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.132, Diagnostic Code 9204 (effective prior to November 7, 
1996);  38 C.F.R. § 4.130; Diagnostic Code 9204, 61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).

2.  The criteria to warrant entitlement to a total disability 
evaluation based on IU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision in November 1974, the RO granted service 
connection for undifferentiated schizophrenia and assigned a 
10 percent evaluation, effective from January 13, 1972.  In 
April 1994, the veteran requested an increased evaluation 
for his service-connected nervous disorder.  By rating 
decision in March 1995, the RO granted an increased 
evaluation of 30 percent, effective from April 2, 1994.  

The record contains treatment records from R.B., Ph.D. dated 
from January to May 1994.  Dr. R.B. indicated that the 
veteran was being treated for severe depression and major 
stressors to include work stress, and family and personal 
concerns.  

A VA examination for mental disorders was conducted in 
November 1994, and the examiner noted review of service 
medical records.  The veteran reported difficulty with 
authority figures, irritability, and suspiciousness.  He 
stated that he had not been hospitalized for his psychiatric 
condition since discharge from service, but in the previous 
year, he began to feel like he was losing control.  He 
reported depression and some suicidal thoughts.  On mental 
status examination, the veteran's speech was normal, and his 
thought content revealed some emotional lability, anxiety, 
irritability, and low tolerance for stress.  The examiner 
noted some ideas of reference, but no organized paranoid 
content or present indices of hallucinatory experiences or 
delusional content.  The examiner indicated a diagnosis of 
moderate chronic schizophrenic reaction, undifferentiated 
type.  

In his claim for a total disability evaluation based on IU, 
received in December 1994, the veteran stated that, although 
he was employed at General Dynamics/Lockheed since 1977, he 
had received several negative performance appraisals and his 
work there was very stressful.  The veteran reported that he 
was laid off in May 1994.  He indicated that, due to his 
service-connected nervous condition, he was unable to deal 
with stress.  He stated that due to his age and former 
occupation, as well as his mental condition, he was unable to 
find alternate employment.  

In his notice of disagreement, received in April 1995, the 
veteran stated that he was still unemployed.  He reported 
that he had just finished a truck driving school.  
The veteran indicated that his present service-connected 
disability evaluation of 30 percent should be increased to 50 
or 70 percent.  In a letter received in October 1995, the 
veteran stated that he had been employed as a truck driver 
for less than a month in May 1995, and found the work very 
stressful.  He worked part-time with his brother-in-law in 
construction from June to July 1995 and then began work 
selling life insurance form August to October 1995.  The 
veteran stated that he had to quit this job due to emotional 
stress and depression.  

The veteran was seen by a VA social worker in October and 
November 1995 for recurrent major depressive disorder, which 
was exacerbated by the veteran's layoff from his employment 
of 22 years in 1994.  The social worker reported that 
the veteran began to have feelings of hopelessness, guilt, 
suicidal thoughts, sleeplessness, loss of appetite, fatigue, 
and weight loss.  The social worker stated that the veteran's 
difficulty in coping with the stressors of life stemmed in 
large part from the traumatic incidents he endured while in 
the military, and for which the veteran was hospitalized.  

In November 1995, the veteran was seen at the VA Medical 
Center (MC) with complaints of decreased appetite, difficulty 
sleeping, and history of depression since 1992.  The examiner 
indicated a diagnostic impression of depression.  A 
psychiatric evaluation in December 1995 noted depression on 
and off since March 1995 due to stress following being laid 
off from his job of 22 years.  Mental status examination 
showed depressed mood, and appropriate affect.  The examiner 
indicated diagnoses of recurrent major depression and 
possible dysthymic disorder.  

The veteran submitted the March 1996 letter from the United 
States Postal Service, which indicated that the veteran's 
history of schizophrenia might not be compatible with the 
activities of the position, for which the veteran applied.  
The Postal Service requested that the veteran submit an 
evaluation by a board-certified psychiatrist indicating any 
restrictions place on the veteran's activity, and addressing 
the veteran's ability to work under direct supervision and 
under stressful conditions.  The veteran was separated from 
the Postal Service in July 1996 due to unsatisfactory 
performance and failure to meet safety requirement for the 
position according to information provided by that agency.  

A VA general medical examination was conducted in October 
1996, and the examiner noted review of the veteran's medical 
records.  The veteran reported employment for 17 years with 
General Dynamics/Lockheed.  He stated that he applied for 
employment in October 1994 with the Postal Service, but was 
terminated after the Postal Service physician reviewed some 
reports from VA.  

A VA mental disorders examination was also conducted in 
October 1996.  The veteran indicated that during service he 
was hearing voices, but that subsided.  He reported that he 
worked at General Dynamics from 1977 until May 1994 in a 
management job in production and planning control.  The 
veteran applied for a position with the Postal Service, and 
worked as a long-haul truck driver, as well as doing 
construction and selling insurance.  The veteran reported 
that he was currently working with his brother-in-law in a 
construction business.  The veteran reported sleeping well, 
no thoughts of suicide, and some oral temper outbursts.  
Mental status examination showed the veteran to be organized, 
cooperative, and goal oriented.  The veteran's speech was 
normal with a subtle underlying flavor of thought disorder.  
The examiner indicated that the veteran's affect was mildly 
blunted with some tension apparent, and his mood was mildly 
depressed.  No overt psychosis or delusions were noted.  The 
examiner reported a diagnosis of chronic undifferentiated 
schizophrenia.  The examiner noted that it was not unusual to 
see chronic undifferentiated schizophrenics with depression.  
The examiner stated that the veteran's incapacity to work and 
socialize was moderate.  The examiner further stated that he 
was amazed that the veteran had done as well as he had over 
the years.  

At a hearing before an RO hearing officer in April 1997, the 
veteran testified that he had been treated for depression 
since 1992 due to stressors at his workplace and the death of 
his father in April 1992.  Transcript, p. 1.  The veteran 
indicated that he had difficulty finding employment due to 
his history of a mental profile with the VA and military 
service.  Transcript, p. 2.  He reported difficulty falling 
asleep due to worrying, and difficulty getting up in the 
morning.  Transcript, p. 3.  The veteran stated that he would 
start projects around the house, but was unable to complete 
them.  Transcript, p. 4.  He indicated that he looked into 
getting further education, but did not follow-up and enroll 
in any classes.  Transcript, p. 4.  The veteran testified 
that he would get frustrated and angry when "something is 
not going right."  Transcript, p. 5.  He stated that, for 
the most part, he did not have problems getting along with 
others.  He indicated that he had a few friends from his 
former workplace and friends at his church.  Transcript, pp. 
6-7.  The veteran indicated that he was a 53-year-old college 
graduate, but his lack of self-motivation and lack of work 
history since his layoff prevented him from getting another 
position.  Transcript, p. 7.  The veteran reported that he 
had last worked for his brother-in-law in the fall of 1996.  
Transcript, p. 8.  He stated that he trained and worked 
briefly as a long-haul truck driver, worked for his brother-
in-law in construction, sold life insurance, and finally 
obtained employment with the Postal Service.  
Transcript, pp. 8-9.  The veteran testified that he was 
terminated from the Postal Service due to his inability to 
handle the stress of the job.  Transcript, pp. 9-10, 11. 

VA outpatient treatment records dated from August 1997 to 
April 1998 indicated that the veteran was working for Federal 
Express (FedEx), working on planes, beginning in June 1997 
and was doing well on his medication.  The veteran indicated 
that his relationship with his spouse was good and he 
appeared to be in good spirits.  In April 1998, the veteran 
indicated that this employment was part-time and he 
was seeking full-time employment.  A VA general medical 
examination was conducted in January 1998.  The examiner 
reported that the veteran was working at one of the Fort 
Worth airports.  

The veteran submitted the April 1998 decision of the Equal 
Employment Opportunity Commission (EEOC), which indicated 
that he was terminated from employment at the Postal Service, 
after he left his postal vehicle running unattended, against 
the safety policy of the Postal Service.  The EEOC found that 
the veteran had not established a prima facie case of 
discrimination on any basis, including disability. 

The record contains two forms from FedEx to the veteran dated 
in February 1999, reporting safety violations, but indicating 
that the veteran maintained employment with FedEx.  The 
veteran indicated in a cover letter, that his continuing 
appeal with the Board and the Postal Service caused him to be 
unable to concentrate at work and caused his safety 
violations.  The veteran also submitted a resume, which 
indicated that he had been employed with FedEx since June 
1997.  Prior to that the veteran had worked for four 
different employers for no more than two months at a time 
since February 1995.

II. Analysis

Increased Evaluation for Schizophrenia

As an initial matter, the Board notes that the RO interpreted 
the April 1995 letter from the veteran as a claim for an 
increased evaluation.  The letters purported subject was 
"reopening claim or notice of disagreement."  The Board 
recognizes this as a notice of disagreement to the March 1995 
rating decision granting a 30 percent evaluation for service-
connected schizophrenia.  He stated in the letter that a 
higher rating should be assigned from an earlier date, which 
may reasonably be interpreted as disagreement with the 30 
percent rating.  The veteran's VA Form 9, substantive appeal, 
received in November 1996, referred to the claim for 
an increased evaluation, although a statement of the case was 
not issued until January 1999.  The Board recognizes that, 
while received "out of sequence," which is to say, prior to 
the issuance of a statement of the case on the issue of 
entitlement to and increased evaluation for service-connected 
schizophrenia, the veteran's November 1996 VA Form 9 was, 
nonetheless, sufficient to perfect his appeal as to that 
issue.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  
In addition, the veteran's February 1999 statement indicated 
continuing disagreement with the evaluation of 30 percent for 
service-connected schizophrenia.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the April 1997 statement 
of the case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  However, the new criteria may 
not be applied prior to the effective date.  Rhodan v. West, 
12 Vet. App. 55 (1998).  

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment of social and 
industrial adaptability; 
? 50 percent for considerable impairment of social and 
industrial adaptability; 
? 70 percent with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability;
? 100 percent active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
? circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9204 (1998).

In the instant case, the Board finds that the veteran's 
symptomatology, overall, most closely approximates a 50 
percent evaluation under the old Schedule.  There are no 
bright lines of demarcation between the various levels of 
disability as differentiated by the descriptive adjectival 
terms.  Further, an examiner's characterization of the 
disability is not determinative.  The VA examiner in October 
1996 indicated that the veteran's incapacity to work and 
socialize was moderate.  The VA examiner in November 1994 
also characterized the veteran's condition as moderate.  VA 
General Counsel has indicated that "definite" impairment 
under the old Schedule means "more than moderate, but less 
than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

However, as noted above, the examiner's characterization is 
not solely the determinative factor of the level of 
disability.  After having been employed for approximately 20 
years prior to a general layoff in 1994, the veteran 
thereafter has not been able to sustain employment in the 
trucking industry, the insurance industry and with the Postal 
Service.  All positions were terminated by either the veteran 
or the employer after a short period.  The veteran has been 
employed with FedEx since June 1997, albeit on a part-time 
basis.  In addition, the veteran noted that he maintains a 
few friendships with former co-workers, has friends from his 
church, and maintains a good relationship with his spouse.  
The Board finds that the evidence preponderates against a 
finding of more than considerable impairment of social and 
industrial adaptability, necessary for a greater evaluation 
than 50 percent under the old Schedule.  His employment 
history since 1994 has been less productive than previously 
and the overall psychiatric disability picture suggests more 
than definite impairment at this time.  However, it may not 
reasonably be argued that severe impairment exists in view of 
the disability picture that has permitted the veteran to 
obtain employment and maintain interpersonal relationships.  
Under the current Schedule, the veteran's symptomatology 
reflects some of the criteria under the 30, 50 and 70 percent 
evaluations.  VA treatment records since late 1996 show the 
veteran's presentation is consistent with no more than a 50 
percent rating.  He continues to work at his part-time job, 
although he is seeking full-time work, and he continues to 
maintain good interpersonal relationships and was described 
as stable.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's schizophrenia.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected 
psychiatric condition has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  To the extent 
that his employment is impaired by his service-connected 
disability, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.

Total Disability Evaluation due to Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the veteran's only service-connected 
disability is undifferentiated schizophrenia.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  As noted above, the veteran's psychiatric disability 
is currently evaluated as 50 percent disabling.  Therefore, 
the Board must further consider the veteran's claim for 
individual unemployability mindful of the extraschedular 
provisions as he has a single disability that is rated at 
less than 60 percent at this time.  

The Board notes that the veteran has pointed to his right 
knee disability, and shoulder and back conditions, which 
contributed to his inability to obtain employment.  However, 
the veteran has been denied service connection for a 
right knee disability by RO rating decisions.  The veteran 
has not asserted that his shoulder and back conditions are 
service connected, but indicated that they were injured while 
employed as a truck driver.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1998).  Therefore, the Board may not 
consider any disability stemming from this nonservice-
connected disability in determining whether the veteran is 
able to secure or follow a substantially gainful occupation.  

38 C.F.R. § 4.16(b) provides that, before a total disability 
rating based on individual unemployability may be granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  The question 
to be addressed is whether the veteran was capable of 
performing the physical and mental acts required by 
employment and not whether he was, in fact, employed.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the current version of VA Adjudication 
Manual, M21-1, Part VI, paras 7.07-7.12 address IU claims and 
therein substantially gainful employment is defined as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

The Board notes that the veteran is currently employed by 
Federal Express and has been in that, albeit part-time, 
employment since June 1997.  There is no evidence of record 
that indicates that this is sporadic or marginal employment.  
38 C.F.R. § 4.16.  The veteran indicates that he was 
discharged from the Postal Service shortly after commencing 
employment due to his service-connected disability, and that 
such is evidence of his inability to follow substantial 
gainful employment due to his service-connected psychiatric 
condition.  However, the evidence of record preponderates 
against such a finding.  The evidence shows that the veteran 
was terminated due to a violation of safety procedures.  The 
record does not contain any competent evidence, which 
indicates that the veteran's termination from the Postal 
Service was a result of his service-connected disability.  

The veteran also contends that he is unable to find full-time 
employment or more lucrative employment due to his depression 
and fatigue brought on by his service-connected disability.  
There is no competent evidence of record to support this 
contention, nor to support the veteran's contention that due 
solely to his diagnosis of a psychiatric condition, he would 
be unable to obtain employment.  In fact, the veteran has 
obtained employment with a truck-driving business, an 
insurance agency, the Postal Service, and FedEx, no doubt 
with the employer's knowledge of his service-connected 
psychiatric disability.  

The veteran has indicated that he resigned his position as a 
truck driver due to pain in his shoulder and back and stress 
at being separated from his family and from the insurance 
agency due to the stress of selling life insurance policies.  
He was terminated from the Postal Service and a judicial 
determination did not find reasons related to his disability 
were a factor in his termination.  Further, he remains 
employed with FedEx and he had indicated that he is pursuing 
management courses at his employer's suggestion.  The Board 
finds that this evidence preponderates against a finding that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.


ORDER

Entitlement to an evaluation of 50 percent for schizophrenia 
is granted is granted subject to the regulations governing 
the payment of monetary awards.

Entitlement to a total disability evaluation based on IU is 
denied.





		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  


